                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 5/25/2021

 JOSE QUEZADA, on behalf of himself and all
 other persons similarly situated,
                                                                      21-CV-2139 (RA)
                                  Plaintiff,
                                                                           ORDER
                          v.

 ICG AMERICA INC.,

                                  Defendant.

RONNIE ABRAMS, United States District Judge:

         On March 11, 2021, Plaintiff Jose Quezada brought this action alleging violations of the

Americans with Disabilities Act. On March 19, 2020, the Court ordered the parties to submit a joint

letter requesting that the Court either (1) refer the case to mediation or a magistrate judge (and

indicate a preference between the two options), or (2) schedule an initial status conference in the

matter within forty-five days of the service of the summons and complaint.

         Plaintiff has not since filed proof of service on the docket, nor has the Court received any

response from the parties. No later than June 7, 2021, Plaintiff shall file a letter updating the Court

on the status of this case. If, however, Plaintiff does not respond to this Order, the Court may

dismiss this action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).



SO ORDERED.
Dated:      May 25, 2021
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
